            Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 1 of 53




UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

STATE OF NEW YORK, STATE OF
CALIFORNIA, STATE OF CONNECTICUT,
STATE OF DELAWARE, STATE OF ILLINOIS,
STATE OF MAINE, STATE OF MARYLAND,
COMMONWEALTH OF MASSACHUSETTS,
PEOPLE OF THE STATE OF MICHIGAN,
STATE OF MINNESOTA, STATE OF NEW
JERSEY, STATE OF NEW MEXICO, STATE OF                            COMPLAINT FOR
NORTH CAROLINA, STATE OF OREGON,                                 DECLARATORY
COMMONWEALTH OF PENNSYLVANIA,                                    RELIEF AND
STATE OF VERMONT, STATE OF                                       VACATUR
WASHINGTON, STATE OF WISCONSIN, KING
COUNTY WASHINGTON, CITY OF CHICAGO,
CITY OF LOS ANGELES, and CITY OF NEW
YORK,

                      Plaintiffs,
           v.

UNITED STATES ENVIRONMENTAL
PROTECTION AGENCY, and ANDREW R.
WHEELER as Administrator of the UNITED
STATES ENVIRONMENTAL PROTECTION
AGENCY,

                      Defendants.


                                    INTRODUCTION

      1.        Plaintiff States, Counties, and Cities (“Plaintiffs”) bring this action

against the Environmental Protection Agency (“EPA” or “the Agency”) and

Administrator Andrew R. Wheeler to challenge the final rule entitled

“Strengthening Transparency in Pivotal Science Underlying Significant Regulatory

Actions and Influential Scientific Information,” 86 Fed. Reg. 469 (Jan. 6, 2021)

(“Final Rule”). The Final Rule directs EPA to give less weight to scientific studies,
           Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 2 of 53




models, or other information in its regulatory decision-making on the sole basis that

the underlying dose-response data are not publicly available for independent

validation. The Final Rule will not “strengthen” the validity of the scientific

information relied upon by EPA; instead, it will subvert well-established Agency

practices for developing science-based regulations, significantly undermining the

Agency’s core responsibilities to implement substantive environmental statutes

through use of the “latest,” “generally accepted,” and “best available” science. A rule

that deliberately and arbitrarily requires EPA to give less weight to relevant, peer-

reviewed, and probative science based on a non-scientific criterion—the public

availability of underlying data—is contrary to clear congressional mandates to use

the best available science to protect public health and the environment.

      2.     To develop quantitative limits and standards to protect public health

and the environment under numerous substantive statutes, EPA relies on dose-

response data and models gathered in epidemiological studies. The underlying data

in these studies necessarily include confidential medical and personally identifiable

information that cannot be publicly disclosed under privacy laws and medical

research ethics. For decades, these foundational studies have served as the

scientific underpinnings of EPA’s most important regulations to protect the public

from environmental and public health threats including air and water pollution,

toxic chemicals, and pesticides. By restricting the use of this fundamental science,

the Final Rule poses a threat to the credibility of regulatory science, in direct

conflict with EPA’s core mission of protecting human health and the environment.



                                           2
           Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 3 of 53




      3.     Since first proposing the rule nearly three years ago, see Proposal to

Limit Use of Scientific Evidence in Rulemaking, 83 Fed. Reg. 18,768 (Apr. 30, 2018)

(“Initial Proposal”), EPA has received significant criticism from the scientific

community—including from EPA’s own Science Advisory Board (“SAB”) and the

National Academies of Sciences, Engineering, and Medicine (“NAS”)—which EPA

has largely ignored. Scientists have made clear that existing, well-established peer-

review mechanisms already ensure that underlying research data are scientifically

sound, and that the public availability of such data has no bearing on the validity of

scientific studies. The Final Rule’s emphasis on data availability rather than data

accuracy will weaken the body of scientific evidence available to the Agency and

arbitrarily reduce the weight given to valid, probative studies in EPA’s development

of regulations and science-based policies and decisions.

      4.     Moreover, EPA did not and cannot identify a valid statutory basis for

promulgating the Final Rule. Rather, EPA cites to the Federal Housekeeping

Statute, 5 U.S.C. § 301, a statute that governs internal agency practices and

procedures, not the development of substantive rules. By its very terms, the Federal

Housekeeping Statute does not apply to EPA—and even assuming EPA has some

inherent housekeeping authority, EPA cannot rely on a general grant of authority

to promulgate regulations or develop policies that are inconsistent with the

Agency’s specific statutory directives to use the “latest,” “generally accepted,” and

“best available” science as the foundation of its regulatory decision-making. Nor

does the Final Rule constitute “housekeeping” at all, given the broad substantive



                                           3
           Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 4 of 53




impact it will have on EPA’s development of health-based standards and other

scientific information.

      5.     Because the Final Rule is unlawful and harms the Plaintiffs and our

residents, Plaintiffs seek a ruling from this Court declaring the Final Rule in excess

of EPA’s statutory authority, not in accordance with law, and arbitrary and

capricious; and vacating the Final Rule on those grounds.

                          JURISDICTION AND VENUE


      6.     The Court has subject matter jurisdiction pursuant to 28 U.S.C.

§§ 1331 and 2201(a). Jurisdiction is also proper under the judicial review provisions

of the Administrative Procedure Act (“APA”), 5 U.S.C. §§ 702 and 704.

      7.     Venue is proper within this federal district, pursuant to 28 U.S.C.

§ 1391(e), because plaintiff State of New York resides within the district.

                                   THE PARTIES

      8.     Plaintiff State of New York is a sovereign state of the United States of

America. As a body politic and a sovereign entity, it brings this action on behalf of

itself and as trustee, guardian, and representative of all residents, citizens, and

political subdivisions of New York State.

      9.     Plaintiff State of California is a sovereign state in the United States of

America. The State of California brings this action by and through Attorney

General Xavier Becerra, the Office of the Secretary of the California Environmental

Protection Agency, the California Air Resources Board, the California Department

of Pesticide Regulation, the California Department of Toxic Substances Control, the


                                            4
             Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 5 of 53




California Office of Environmental Health Hazard Assessment, and the California

State Water Resources Control Board. The Attorney General is the chief law officer

of California, Cal. Const., art. V, § 13, and is authorized to file civil suits directly

involving the state’s rights and interests or deemed necessary by the Attorney

General to protect public rights and interests, including the State’s environment

and natural resources. See Cal. Gov’t Code §§ 12511, 12600–12; Pierce v. Superior

Ct., 1 Cal.2d 759, 761–62 (1934).

       10.    Plaintiff City of Chicago is a municipal corporation and home rule unit

organized and existing under the constitution and laws of the State of Illinois.

Chicago is the third largest city in the United States by population.

       11.    Plaintiff Connecticut is a sovereign state of the United States of

America. As a body politic and a sovereign entity, it brings this action on behalf of

itself and as trustee, guardian, and representative of all residents, citizens, and

political subdivisions of Connecticut.

       12.    Plaintiff State of Delaware is a sovereign state of the United States of

America. This action is brought on behalf of the State of Delaware by Attorney

General Kathleen Jennings, as the chief law officer of the State, who is empowered

to exercise all such constitutional, statutory, and common law power and authority

as the public interest may require. See Darling Apartment Co. v. Springer, 22 A.2d

397, 403 (Del. 1941); Del. Code Ann., tit. 29, § 2504.

       13.    Plaintiff State of Illinois brings this action by and through Attorney

General Kwame Raoul. The Attorney General is the chief legal officer of the State of



                                             5
            Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 6 of 53




Illinois (Ill. Const., art. V, § 15) and “has the prerogative of conducting legal affairs

for the State.” Envt’l Prot. Agency v. Pollution Control Bd., 372 N.E.2d 50, 51 (Ill.

Sup. Ct. 1977). He has common law authority to represent the People of the State of

Illinois and “an obligation to represent the interests of the People so as to ensure a

healthful environment for all the citizens of the State.” People v. NL Indus., 604

N.E.2d 349, 358 (Ill. Sup. Ct. 1992).

      14.    Plaintiff King County, Washington is a political subdivision of the

State of Washington and brings this action on behalf of itself.

      15.    Plaintiff the City of Los Angeles is a municipal corporation located

within the State of California and brings this action on behalf of itself.

      16.    Plaintiff Maine, represented by and through its Attorney General, is a

sovereign state of the United States of America. The Attorney General of Maine is a

constitutional officer with the authority to represent the State of Maine in all

matters and serves as its chief legal officer with general charge, supervision, and

direction of the State’s legal business. Me. Const. art. IX, § 11; 5 M.R.S. §§ 191–205.

The Attorney General’s powers and duties include acting on behalf of the State and

the people of Maine in the federal courts on matters of public interest. The Attorney

General has the authority to file suit to challenge action by the federal government

that threatens the public interest and welfare of Maine residents as a matter of

constitutional, statutory, and common law authority.

      17.    Plaintiff Maryland is a sovereign state of the United States of America.

As a body politic and a sovereign entity, it brings this action on behalf of itself and



                                            6
            Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 7 of 53




as trustee, guardian, and representative of all residents, citizens, and political

subdivisions of Maryland.

      18.    Plaintiff Massachusetts is a sovereign Commonwealth of the United

States of America. The Commonwealth of Massachusetts brings this action by and

through Attorney General Maura Healey, the chief legal officer of the

Commonwealth, on behalf of itself and its residents to protect the Commonwealth’s

sovereign and proprietary interests in the conservation and protection of its natural

resources, public health, and the environment. See Mass. Const. Am. Art. 97; Mass.

Gen. Laws, ch. 12, §§ 3 and 11D.

      19.    Plaintiff People of the State of Michigan brings this action by and

through Attorney General Dana Nessel, who is authorized by statute and under

common law to initiate litigation in the public interest on behalf of the People of the

State of Michigan.

      20.    Plaintiff Minnesota is a sovereign state of the United States of

America. As a body politic and a sovereign entity, it brings this action on behalf of

itself and as trustee, guardian, and representative of all residents, citizens, and

political subdivisions of Minnesota. The Minnesota Attorney General “shall appear

for the state in all causes in the supreme and federal courts wherein the state is

directly interested.” Minn. Stat. § 8.01.

      21.    Plaintiff New Jersey is a sovereign state of the United States of

America. As a body politic and a sovereign entity, it brings this action on behalf of




                                            7
            Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 8 of 53




itself and as trustee, guardian, and representative of all residents, citizens, and

political subdivisions of New Jersey.

      22.    Plaintiff City of New York is a municipal corporation and political

subdivision of the State of New York.

      23.    Plaintiff State of New Mexico joins in this action by and through

Attorney General Hector Balderas. The Attorney General of New Mexico is

authorized to prosecute in any court or tribunal all actions and proceedings, civil or

criminal, when, in his judgment, the interest of the state requires such action. N.M.

Stat. Ann. § 8-5-2.

      24.    Plaintiff State of North Carolina brings this action by and through

Attorney General Joshua H. Stein. The North Carolina Attorney General is the

chief legal officer of the State of North Carolina. The Attorney General is

empowered to appear for the State of North Carolina “in any cause or matter . . . in

which the state may be a party or interested.” N.C. Gen. Stat. § 114-2(1). Moreover,

the Attorney General is authorized to bring actions on behalf of the citizens of the

state in “all matters affecting the public interest.” Id. § 114-2(8)(a).

      25.    Plaintiff State of Oregon brings this suit by and through Attorney

General Ellen F. Rosenblum. The Oregon Attorney General is the chief legal officer

of the State of Oregon. The Attorney General’s duties include acting in federal court

on matters of public concern and upon request by any state officer when, in the

discretion of the Attorney General, the action may be necessary or advisable to

protect the Oregon’s interests. Or. Rev. Stat. § 180.060(1).



                                            8
            Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 9 of 53




      26.    Plaintiff Commonwealth of Pennsylvania is a sovereign state in the

United States of America. The Commonwealth of Pennsylvania brings this action by

and through Attorney General Joshua Shapiro. The Attorney General is the chief

law officer of Pennsylvania, Pa. Const. art. IV, § 4, and is authorized to file civil

suits on behalf of the Commonwealth. 71 P.S. § 732-204.

      27.    Plaintiff State of Vermont is a sovereign state of the United States of

America. It brings this action through Attorney General Thomas J. Donovan, Jr.

The Attorney General is authorized to represent the State in civil suits involving

the State’s interests when, in his judgment, the interests of the State so require.

      28.    Plaintiff State of Washington is a sovereign entity and brings this

action to protect its own sovereign and proprietary rights. The Attorney General is

the chief legal adviser to the State of Washington. The Attorney General’s powers

and duties include acting in federal court on matters of public concern. This

challenge is brought pursuant to the Attorney General’s independent constitutional,

statutory, and common law authority to bring suit and obtain relief on behalf of the

State of Washington.

      29.    Plaintiff State of Wisconsin is a sovereign state of the United States of

America and brings this action by and through its Attorney General, Joshua L.

Kaul, who is the chief legal officer of the State of Wisconsin and has the authority to

file civil actions to protect Wisconsin’s rights and interests. See Wis. Stat.

§ 165.25(1m). The Attorney General’s powers and duties include appearing for and

representing the State, on the governor’s request, “in any court or before any officer,



                                            9
            Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 10 of 53




any cause or matter, civil or criminal, in which the state or the people of this state

may be interested.” Id.

      30.      Defendant EPA is an agency of the United States government.

      31.      Defendant Andrew R. Wheeler is the Administrator of EPA and the

highest-ranking official in the EPA. He is sued in his official capacity.

                            STATUTORY FRAMEWORK

The Administrative Procedure Act

      32.      Under the APA, a reviewing court “shall . . . hold unlawful and set

aside” agency action that is “arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law,” 5 U.S.C. § 706(2)(A), or that is “in excess of

statutory jurisdiction, authority, or limitations, or short of statutory right,” id.

§ 706(2)(C).

      33.      An agency action is arbitrary and capricious for purposes of the APA “if

the agency has relied on factors which Congress has not intended it to consider,

entirely failed to consider an important aspect of the problem, offered an

explanation for its decision that runs counter to the evidence before the agency, or is

so implausible that it could not be ascribed to a difference in view or the product of

agency expertise.” Motor Vehicle Mfrs. Ass’n v. State Farm, 463 U.S. 29, 43 (1983).

The agency “must examine the relevant data and articulate a satisfactory

explanation for its action including a rational connection between the facts found

and the choice made.” Id.

      34.      Final agency actions are subject to judicial review under the APA. 5

U.S.C. § 704.

                                           10
            Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 11 of 53




Federal Environmental Statutes

      35.      As the federal agency tasked with protecting public health and the

environment, EPA administers numerous environmental statutes that require use

of the “latest,” “generally accepted,” and “best available” science as the foundation of

the Agency’s standard setting and other regulatory decision-making.

The Clean Air Act

      36.      The Clean Air Act (“CAA”), 42 U.S.C. §§ 7401–7671q, requires EPA to

establish science-based standards to control air pollution to protect public health

and welfare.

      37.      Sections 108 and 109 of the CAA specify that EPA’s air quality criteria

must “accurately reflect the latest scientific knowledge.” Id. § 7408(a)(2). In

establishing air quality criteria, EPA must consider “all identifiable effects [of air

pollutants] on public health and welfare” and “include information” on certain

science-based factors “to the extent practicable.” Id. EPA must use these criteria to

adopt National Ambient Air Quality Standards (“NAAQS”) at levels requisite to

protect public health with an adequate margin of safety. Id. § 7409(b).

      38.      Similarly, section 112 of the CAA requires EPA to evaluate health

risks and effects of hazardous air pollutants (“HAPs”) and to set emission standards

to reduce such risks using science-based considerations. See id. § 7412. For

instance, section 112(f) of the CAA requires EPA to investigate and report on “the

actual health effects with respect to persons living in the vicinity of sources,” and




                                           11
             Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 12 of 53




“any available epidemiological or other health studies” regarding the effects of

HAPs, as part of the residual risk requirements. Id. § 7412(f)(1)(C).

The Safe Drinking Water Act

       39.     Congress passed the Safe Drinking Water Act (“SDWA”), 42 U.S.C.

§§ 300f–300j-26, to protect the quality of drinking water in the United States. To

accomplish this goal, the SDWA requires EPA to limit contaminants in public water

systems by establishing a “maximum contaminant level goal” for each contaminant

“at the level at which no known or anticipated adverse effects on the health of

persons occur and which allows an adequate margin of safety.” Id. § 300g-1(b)(4)(A).

       40.     In determining whether to regulate a contaminant, EPA must rely “on

the best available public health information,” id. § 300g-1(b)(1)(B)(ii)(II), and, in

developing the National Primary Drinking Water Regulations, “the [EPA]

Administrator shall use the best available, peer-reviewed science and supporting

studies conducted in accordance with sound and objective scientific practices,” id.

§ 300g-1(b)(3)(A)(i).

The Clean Water Act

       41.     Congress passed the Clean Water Act (“CWA”), 33 U.S.C. §§ 1251–

1387, “to restore and maintain the chemical, physical, and biological integrity of the

Nation’s waters.” Id. § 1251(a). A central goal of the CWA is “to support and aid

research relating to the prevention, reduction, and elimination of pollution.” Id.

§ 1251(b).




                                           12
            Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 13 of 53




      42.     Under the CWA, EPA must set water quality standards that “shall . . .

protect the public health or welfare, enhance the quality of water and serve the

purposes of [the CWA].” Id. § 1313(c)(2)(A). Water quality standards are regulations

that identify designated surface water uses, along with the requisite water quality

criteria necessary to protect those uses. Thus, EPA must also establish water

quality criteria that “accurately reflect[] the latest scientific knowledge” and the

impacts of pollutants on public health and the environment. Id. § 1314(a)(1).

The Toxic Substances Control Act

      43.     The Toxic Substances Control Act (“TSCA”), 15 U.S.C. §§ 2601–2697,

protects human health and the environment by requiring EPA to test and place

restrictions on the use of chemical substances. Id. § 2601.

      44.     In its regulatory decision-making under TSCA, EPA must “use

scientific information, technical procedures, measures, methods, protocols,

methodologies, or models, employed in a manner consistent with the best available

science.” Id. § 2625(h). Likewise, in carrying out enumerated sections of the Act,

EPA must “take into consideration information relating to a chemical substance or

mixture . . . that is reasonably available.” Id. § 2625(k).

      45.     TSCA also directs EPA to make regulatory decisions using a “weight of

the scientific evidence” approach, which requires EPA to evaluate the strengths and

weaknesses of any study reasonably available to the Agency. Id. § 2625(i). EPA

regulations define “weight of scientific evidence” as “comprehensively, objectively,

transparently, and consistently, identify[ing] and evaluat[ing] each stream of



                                           13
            Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 14 of 53




evidence, including strengths, limitations, and relevance of each study and []

integrat[ing] evidence as necessary and appropriate based upon strengths,

limitations, and relevance” for purposes of risk evaluations. 40 C.F.R. § 702.33.

The Emergency Planning and Community Right-to-Know Act

      46.     Congress passed the Emergency Planning and Community Right-to-

Know Act (“EPCRA”), 42 U.S.C. §§ 11001–11050, to help local communities protect

public health and the environment from chemical hazards. The Act also requires

industry to report on the storage, use, and releases of hazardous substances to

federal, state, and local governments.

      47.     To this end, EPCRA established the Toxics Release Inventory (“TRI”)

program, which tracks the management of toxic chemicals that may pose a threat to

human health and the environment.

      48.     EPCRA requires that any determination by EPA to add a chemical to

the TRI “be based on generally accepted scientific principles or laboratory tests, or

appropriately designed and conducted epidemiological or other population studies,

available to [EPA].” Id. § 11023(d)(2).

The Federal Insecticide, Fungicide, and Rodenticide Act

      49.     The Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA”), 7

U.S.C. §§ 136–136y, protects human health and the environment by requiring EPA

to evaluate data before registering and when reviewing registration for pesticides

sold or used in the United States. Id. § 136a. FIFRA directs EPA to cancel or deny

registration to pesticide products where the pesticide or labeling does not comply


                                          14
            Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 15 of 53




with FIFRA requirements or the use generally causes unreasonable adverse effects

on the environment. Id. § 136d.

      50.     To register or re-register a pesticide, EPA must determine that its use

“will not generally cause unreasonable adverse effects on the environment.” Id.

§ 136a(c)(5)(D). FIFRA defines “unreasonable adverse effects” as “any unreasonable

risk to man or the environment, taking into account the economic, social, and

environmental costs and benefits of the use of any pesticide.” Id. § 136(bb).

      51.     EPA’s pesticide registration decisions are subject to evaluation by

scientific review panel and peer review. Id. §§ 136w(d)(1), 136w(e).

                            FACTUAL BACKGROUND

      52.     Science is the backbone of EPA’s regulatory decision-making. EPA

relies on epidemiological studies that use dose-response data to link exposure to a

pollutant, contaminant, or substance to a public health or environmental harm.

Using these data, EPA sets quantitative limits and tolerances sufficient to protect

public health and the environment, thereby fulfilling the Agency’s responsibilities

under substantive environmental statutes.

      53.     Dose-response data gathered in epidemiological studies have been

instrumental in strengthening public health and environmental protections.

      54.     For example, in the landmark Harvard “Six Cities” study, researchers

investigated the long-term effects of exposure to fine particulate air pollution

(“PM2.5”) on over 8,000 adults and 14,000 children across six U.S. cities by linking

personal medical histories, occupational histories, and home locations to detailed air

quality data. Based on the underlying dose-response data, researchers concluded
                                          15
            Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 16 of 53




that individuals exposed to higher levels of PM2.5 faced a significantly higher risk

of premature death. The Six Cities study, and others like it, were foundational to

EPA’s development of the first NAAQS for PM2.5 in 1997. See 62 Fed. Reg. 38,652

(July 18, 1997).

      55.     The dose-response data underlying epidemiological studies often

consist of confidential medical or other personally identifiable information. Both the

law and medical research ethics generally prohibit the public disclosure of these

data. See e.g., Health Insurance Portability and Accountability Act (“HIPAA”)

Privacy Rules, 45 C.F.R. Parts 160 and 164, Subparts A & E (establishing

safeguards to protect the privacy of personal health information, and setting limits

and conditions on the uses and disclosures that may be made of such information

without patient authorization); 21st Century Cures Act, 42 U.S.C. § 241 (requiring

government agencies to provide a certificate of confidentiality to protect the privacy

of individuals participating in biomedical, behavioral, clinical, or other research);

Privacy Act of 1974, 5 U.S.C. § 552a (precluding disclosure of personally identifiable

information or records by government agencies except in very limited enumerated

circumstances).

      56.     However, underlying data need not be publicly available to ensure that

studies are scientifically valid. Rather, the scientific community has developed

longstanding methodologies and peer-review procedures to evaluate the strength

and accuracy of scientific studies and epidemiological findings that link exposure

levels to environmental and public health harms. Specifically, scientists and peer



                                           16
            Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 17 of 53




reviewers are trained to assess research publications “by judging the articulation

and logic of the research design, the clarity of the description of the methods used

for data collection and analysis, and appropriate citation of previous results.”

Jeremy Berg, Philip Campbell, Veronique Kiermer, Natasha Raikhel, and Deborah

Sweet, Joint Statement on EPA Proposed Rule and Public Availability of Data,

Nature (Apr. 30, 2018) (“Editors’ Joint Statement”), https://www.nature.com/

articles/d41586-018-05026-y.

      57.     Using these procedures, scientific researchers can independently

validate epidemiological studies without publicly disclosing data and analytic

methods. For example, in 2000, the Health Effects Institute published its

independent reanalysis of the Six Cities study, which replicated and validated the

original findings, without disclosure of private data.

      58.     EPA uses these well-established methodologies and peer review

procedures to evaluate scientific studies used in its regulatory decision-making. See

U.S. Env’t Prot. Agency, Peer Review Handbook: 4th Ed. (2015),

https://www.epa.gov/sites/production/files/2016-03/documents/epa_peer_review_

handbook_4th_edition.pdf. Indeed, prior to selecting key studies to inform Agency

regulations, EPA performs an extensive hazard identification and assessment

process so that the quantitative limits and exposure levels ultimately chosen are

supported by the overall body of scientific literature. See, e.g., National Academies

of Sciences, Engineering, & Medicine, Progress Toward Transforming the Integrated

Risk Information System (IRIS) Program: A 2018 Evaluation (2018),



                                          17
             Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 18 of 53




https://www.nationalacademies.org/our-work/review-of-advances-made-to-the-iris-

process. By vetting studies through these review mechanisms, EPA ensures that the

studies and data the Agency relies upon in its regulatory decision-making are

scientifically valid.

EPA’s Initial Proposal

       59.     Despite this well-established framework, on April 30, 2018, EPA

proposed a rule purportedly intended to “enhanc[e] the transparency and validity of

the scientific information relied upon by EPA” in its regulatory decision-making.

Strengthening Transparency in Regulatory Science, 83 Fed. Reg. 18,768, 18,768–69

(Apr. 30, 2018) (“Initial Proposal”). The Initial Proposal provided that, in developing

regulations, EPA would ensure that dose response data and models underlying

pivotal regulatory science were publicly available in a manner sufficient for

validation and analysis. Id. EPA defined “pivotal regulatory science” as “studies,

models, and analyses that drive the magnitude of the benefit-cost calculation, the

level of a standard, or point of departure from which a reference value is

calculated.” Id. at 18,770. EPA stated that this science is “critical to the calculation

of a final regulatory standard or level” under environmental statutes enacted to

protect human health. Id. In other words, EPA’s Initial Proposal would preclude the

use of valid, probative scientific studies on the sole basis that the underlying data

were not publicly available.

       60.     The Initial Proposal included a provision allowing the Administrator of

the EPA, on a case by case basis, to “exempt significant regulatory decisions” from



                                           18
            Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 19 of 53




the rule if he or she determined that compliance was “impracticable” because it was

not “feasible to ensure” that the underlying data is publicly available. Id. at 18,772.

      61.     EPA did not provide objective parameters as to how the

Administrator’s discretionary authority would be utilized, nor did EPA define

“impracticable” or “feasible.”

      62.     As rationale for the Initial Proposal, EPA claimed that “[u]sing

scientific information that can be independently validated will lead to better

outcomes, and strengthen public confidence in the health and environmental

protections underpinning EPA’s regulatory actions.” Id. at 18,770.

      63.     EPA did not articulate how independent validation would lead to

“better outcomes” in public health and environmental protections, or how the

purported benefits of the Initial Proposal would justify the significant change in

EPA’s long-standing policies in using and evaluating peer-reviewed science as the

foundation of the Agency’s decision-making.

EPA’s Alleged Statutory Authority for the Initial Proposal

      64.     In promulgating the Initial Proposal, EPA asserted that it was acting

“under the authority of the statutes it administers”—specifically: CAA, 42 U.S.C.

§§ 7403, 7601(a); CWA, 33 U.S.C. §§ 1254, 1361; SDWA, 42 U.S.C. §§ 300j-1, 300j-

9(a)(1); the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C.

§§ 6912(a)(1), 6979; the Comprehensive Environmental Response, Compensation,

and Liability Act (“CERCLA”), 42 U.S.C. §§ 9616, 9660; EPCRA, 42 U.S.C. § 11048;




                                          19
            Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 20 of 53




the Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA”), 7 U.S.C.

§§ 136r(a), 136w; and TSCA, 15 U.S.C. § 2609. 83 Fed. Reg. at 18,768.

      65.     Many of the statutory provisions cited by EPA either authorize or

mandate the Agency to undertake research or to promulgate rules “necessary” to

achieve the goals of the substantive environmental statutes. See, e.g., 42 U.S.C.

§ 7403 (requiring EPA to “establish a national research and development program

for the prevention and control of air pollution”); 33 U.S.C. § 1361 (authorizing the

Administrator to “prescribe such regulations as are necessary to carry out his

functions under this chapter”). Other statutory provisions cited by EPA require the

Agency to collect and disseminate the best available science. See 33 U.S.C. § 1254(l)

(requiring EPA to “develop and issue . . . the latest scientific knowledge available in

indicating the kind and extent of effects on health and welfare which may be

expected from the presence of pesticides in water”).

      66.     On May 25, 2018, in its notice extending the comment period for the

Initial Proposal and adding a public hearing, EPA claimed a new source of authority

for the Initial Proposal, stating that “EPA is proposing this rule under authority of

5 U.S.C. 301, in addition to the authorities listed in the April 30th document.” 83

Fed. Reg. 24,255, 24,256 (May 25, 2018).

      67.     Section 301 of Title 5, known as the Federal Housekeeping Statute,

imbues “[t]he head of an Executive department or military department” with

authority to “prescribe regulations for the government of his [or her] department,

the conduct of its employees, the distribution and performance of its business, and



                                           20
               Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 21 of 53




the custody, use, and preservation of its records, papers, and property.” 5 U.S.C.

§ 301.

         68.     The Federal Housekeeping Statute is “simply a grant of authority to

the agency to regulate its own affairs.” Chrysler Corp. v. Brown, 441 U.S. 281, 310

(1979). The statute “authoriz[es] what the APA terms ‘rules of agency organization

procedure or practice’ as opposed to “‘substantive rules.’” Id. at 309–10.

         69.     Section 101 of Title 5 includes an exclusive list of executive

departments covered by the Housekeeping Statute; EPA is not included in that list.

5 U.S.C. § 101.

Criticism of the Initial Proposal from the Scientific Community

         70.     EPA’s Initial Proposal faced significant criticism. EPA received more

than 590,000 comments on the proposed rule, and the scientific community—

including SAB and NAS—roundly criticized the Initial Proposal.

         71.     In a July 2018 letter to EPA, leading scientists at NAS warned that

the Initial Proposal’s overly stringent transparency requirement “pose[d] a threat to

the credibility of regulatory science.” Letter from Marcia McNutt, President, Nat’l

Acad. of Sciences, C.D. Mote, Jr., President, Nat’l Acad. of Eng. & Victor J. Dzau,

President, Nat’l Acad. of Med., to Andrew Wheeler, Acting Administrator, U.S.

Envtl. Prot. Agency (July 16, 2018) (“NAS 2018 Letter”),

http://www.nationalacademies.org/includes/EPA%20Proposed%20Rule%20Docket%

20EPA-HQ-OA-2018-0259%20NASEM%20Comment.pdf. NAS also expressed

concerns about the EPA Administrator’s broad discretion to grant exemptions based



                                              21
            Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 22 of 53




on impracticability because “[d]ecisions about exemptions should be based on formal

agency guidance and not according to criteria established by a single EPA

employee.” Id. at 3.

      72.     A group of scientists and editors-in-chief at scientific journals echoed

these criticisms, warning that excluding data on the basis of transparency could

undermine the rigor of EPA’s decision-making: “It does not strengthen policies

based on scientific evidence to limit the scientific evidence that can inform them;

rather, it is paramount that the full suite of relevant science vetted through peer

review, which includes ever more rigorous features, inform the landscape of decision

making.” Editors’ Joint Statement. The group explained that excluding relevant and

probative studies simply because of arbitrary notions of transparency will adversely

affect the Agency’s decision-making processes. Id.

EPA’s Supplemental Proposal

      73.     On March 18, 2020, EPA issued a Supplemental Notice of Proposed

Rulemaking (“Supplemental Proposal”) “to clarify, modify and supplement certain

provisions included in the [Initial Proposal].” 85 Fed. Reg. 15,396 (Mar. 18, 2020).

      74.     In the Supplemental Proposal, EPA broadened the scope of the Initial

Proposal in two significant respects. First, EPA proposed to expand the scope of the

rule to all “data and models, not only dose-response data and dose-response

models.” Id. at 15,398. EPA listed a wide range of data and models that included,

but were not limited to, “environmental fate studies, bioaccumulation data, water-

solubility studies, environmental fate models, engineering models, data on



                                           22
            Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 23 of 53




environmental releases, exposure estimates, quantitative structure activity

relationship data, and environmental studies.” Id. at 15,400.

      75.     Second, EPA proposed to expand the scope of the rule to apply to

“influential scientific information,” not only to “significant regulatory decisions.” Id.

at 15,398. This expanded scope would include “scientific information the agency

reasonably can determine will have or does have a clear and substantial impact on

important public policies or private sector decisions.” Id. at 15,398 n.5.

      76.     The Supplemental Proposal also proposed to modify key aspects of the

regulatory text. Specifically, the Supplemental Proposal would allow EPA to rely on

studies with underlying data and models that are publicly available “as well as

studies with restricted data and models (i.e., those with confidential business

information (“CBI”), proprietary data, or personally identifiable information (“PII”)

if there is tiered access to these data and models in a manner sufficient for

independent validation.” Id. at 15,399. EPA defined “tiered access” as techniques to

reduce risks of re-identification and mitigate disclosure privacy risks. Id. EPA did

not explain which type of information would be available at each tier or the

parameters for obtaining access to data at higher, more protected tiers.

      77.     EPA also identified an alternative approach to modifying the Initial

Proposal, whereby EPA would “give greater consideration to studies where the

underlying data and models are available in a manner sufficient for independent

validation either because they are publicly available or because they are available

through tiered access[.]” Id.



                                           23
            Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 24 of 53




      78.     Under this alternative approach, EPA could consider studies for which

the underlying data are not publicly available or where access to such data are

“limited.” However, any consideration of such studies would be at EPA’s discretion,

and the Agency could consider such studies to a “lesser” degree. Id. at 15,405. The

Supplemental Proposal did not indicate criteria for when or how EPA would

exercise discretion either to consider or to give lesser weight to such studies.

      79.     Like the Initial Proposal, the Supplemental Proposal proposed to allow

the EPA Administrator to grant case-by-case exemptions from the rule based on his

or her subjective determination that compliance with the rule is “impracticable.” Id.

at 15,406; 83 Fed. Reg. at 18,774.

      80.     The Supplemental Proposal narrowed the grounds for exemption to

cases where compliance is impracticable because: (1) technological barriers make

sharing the data or models infeasible; (2) development of the data or model was

completed before the date of the rule; or (3) making the data and models publicly

available is contrary to law. 85 Fed. Reg. at 15,406. The Supplemental Proposal,

however, did not provide definitions or standards to guide the EPA Administrator’s

determination of what is “practicable” or “feasible,” or what would constitute a

“technological barrier.” Nor did the Supplemental Proposal require the

Administrator to delineate the criteria applied in granting an exemption.

EPA’s Alleged Statutory Authority for the Supplemental Proposal

      81.     In the Supplemental Proposal, EPA stated that it no longer “propose[d]

to interpret provisions of a particular statute or statutes that it administers.” 85



                                           24
            Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 25 of 53




Fed. Reg. at 15,398. Rather, EPA suggested that it had full authority to promulgate

the rule under the Federal Housekeeping Statute as a result of Reorganization Plan

No. 3 of 1970. Id.

      82.     In alleging this authority, EPA maintained that the proposed rule

“exclusively pertains to the internal practices” of the Agency because it “describes

how EPA will handle studies when data and models underlying science that is

pivotal to EPA’s significant regulatory decisions or influential scientific information

are or are not publicly available in a manner sufficient for independent validation

and analysis.” Id. EPA contended that the Supplemental Proposal should be

understood as an internal “housekeeping” measure. Id. at 15,397–98.

      83.     However, an agency cannot rely on general “housekeeping authority”

to promulgate regulations or develop policies that are otherwise inconsistent with

more specific statutory directives. Glob. Van Lines, Inc. v. Interstate Commerce

Comm’n, 714 F.2d 1290, 1293–97 (5th Cir. 1983).

Criticism of the Supplemental Proposal from the Scientific Community

      84.     Like the Initial Proposal, the Supplemental Proposal drew broad

criticism from the scientific community, stakeholders and the public, receiving over

396,000 public comments.

      85.     In its comments on the Supplemental Proposal, SAB critiqued EPA’s

justifications, maintaining that “[t]here is minimal justification provided in the

Proposed Rule for why existing procedures and norms utilized across the U.S.

scientific community, including the federal government, are inadequate.” Science



                                          25
            Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 26 of 53




Advisory Board Consideration of the Scientific and Technical Basis of EPA’s

Proposed Rule Titled “Strengthening Transparency in Regulatory Science” (Apr. 24,

2020). SAB questioned how the Supplemental Proposal would actually “improve

transparency and the scientific integrity of the regulatory outcomes in an effective

and efficient manner.” Id.

      86.     SAB also expressed considerable concerns about the expanded scope of

the Supplemental Proposal “to include studies relied upon in influential scientific

information (i.e., scientific information that will or does have a clear and

substantial impact on important public policies or private sector decisions).” Id. at

2. According to SAB, “[i]n some cases, this requirement could be complex and/or

impractical because studies could be considered when integrating the evidence but

not directly used to determine specific regulatory standards or levels.” Id. at 4.

      87.     SAB warned that the lack of objective criteria in the Supplemental

Proposal could bring systematic bias into EPA’s regulatory decision-making.

Specifically, “[EPA’s] exclusion of segments of the scientific literature, with the

possibility of inclusion of other selected information without pre-defined criteria,

could allow systematic bias to be introduced with no easy remedy. The proposed

exception process applies no constraints on how this mechanism could be used or

that it be restricted to the issue of confidential data.” Id. at 16. SAB concluded that

“[s]uch a proposal is inconsistent with the scientific method that requires all

credible data be used to understand an issue and to allow systematic review to

evaluate past research.” Id.



                                           26
            Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 27 of 53




EPA’s Final Rule

      88.     On January 6, 2021, EPA published the Final Rule in the Federal

Register, 86 Fed. Reg. 469. The Final Rule provides that “when promulgating

significant regulatory actions or developing influential scientific information, [EPA]

will determine which studies constitute pivotal science and give greater

consideration to those studies determined to be pivotal science for which the

underlying dose-response data are available in a manner sufficient for independent

validation.” Id. at 470. Under the Final Rule, EPA will give greater consideration to

pivotal science based on dose-response data that include confidential business

information, proprietary data, or personally identifiable information if those data

are available through restricted access sufficient for independent review. Id. at 492.

      89.     EPA retreats in the Final Rule, narrowing the scope of the Final Rule

to dose-response data underlying pivotal science, as opposed to all underlying data,

“because of the influence [dose-response] data have on particularly impactful

decisions at the Agency.” Id. at 474–75. Under the Final Rule, “pivotal science”

includes scientific studies “that are integral to characterizing dose-response

relationships” and that “drive the requirements or quantitative analyses of EPA

significant regulatory actions or influential scientific information.” Id. at 480.

      90.     In the Final Rule, EPA acknowledges that underlying dose-response

data may not be publicly available due to technological infeasibility or privacy

reasons. Id. at 477. In such cases, “EPA may still use the pivotal science after either




                                           27
            Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 28 of 53




giving it lesser consideration or receiving an exemption from the [EPA]

Administrator.” Id.

      91.     The Final Rule also states that if there are conflicts between the Final

Rule and environmental statutes and regulations, the Final Rule “will yield and the

statutes and regulations will be controlling.” Id. at 470; see also Final Rule § 30.3(b).

However, EPA does not explain what would constitute a “conflict,” who would make

the determination of a “conflict,” what criteria the person(s) identifying the conflict

would apply, or what it would mean for the Final Rule to “yield” to substantive

environmental statutes or regulations.

      92.     The Final Rule retains the exemption provision for the EPA

Administrator, with additional considerations. Id. at 487. Specifically, the Final

Rule allows the Administrator to grant exemptions on a case-by-case basis if he or

she determines (1) technological or other barriers render sharing the data

infeasible; (2) the dose-response data were completed prior to publication of the

Final Rule; (3) public availability of underlying data would conflict with various

laws and regulations; (4) a third-party has conducted reanalysis; or (5) factors used

in determining the consideration to afford pivotal science indicate that full

consideration is justified. Id. at 493. EPA also added a provision requiring the

Agency to “document the rationale for any exemptions granted by the Administrator

in the significant regulatory action or influential scientific information” as part of

the proposed rulemaking. Id.




                                           28
            Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 29 of 53




EPA’s Alleged Statutory Authority for the Final Rule

      93.     In promulgating the Final Rule, EPA relies exclusively on the Federal

Housekeeping Statute as its legal authority, maintaining that the Final Rule

“pertains to the internal practices of the EPA.” Id. at 471. While acknowledging that

EPA is “not one of the ‘Executive departments’ referred to in 5 U.S.C. 101,” EPA

again alleges that it gained housekeeping authority through Section 301 of the

Reorganization Plan No. 3 of 1970, 84 Stat. 2086 (July 9, 1970). Id.

      94.     EPA argues that because “Section 2(a)(1)-(8) of the Reorganization

Plan transferred to the EPA functions previously vested in several agencies and

Executive departments including the Departments of the Interior and Agriculture,”

and Section (2)(a)(9) transferred to the EPA administrator “authority, provided by

law, to prescribe regulations relating primarily to the transferred functions,” among

other things, “the concomitant federal housekeeping authority to issue procedural

rules was transferred to EPA.” Id.

      95.     However, the Reorganization Plan No. 3 of 1970 simply transferred

certain functions from the Department of Health, Education, and Welfare (“HEW”)

to the newly established EPA. HEW was later divided into the Departments of

Education and Health and Human Services. EPA fails to note that Congress

amended 5 U.S.C. § 101 to add the Departments of Education and Health and

Human Services but did not add EPA. Subsequently, Congress amended 5 U.S.C.

§ 101 to add other federal entities, but declined to add EPA, reflecting clear




                                          29
            Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 30 of 53




congressional intent not to confer the authority of the Federal Housekeeping

Statute to EPA.

      96.     EPA also cites a 2008 opinion from the Office of Legal Counsel of the

Department of Justice (“2008 OLC Opinion”) on EPA’s authority to establish

regulations on government personal property, such as government-issued cell

phones, as the basis for its rulemaking authority under the Federal Housekeeping

Statute. Id. (citing Authority of EPA to Hold Employees Liable for Negligent Loss,

Damage, or Destruction of Government Personal Property, 32 O.L.C. 79, 2008 WL

4422366 (May 28, 2008)).

      97.     But the 2008 OLC Opinion explicitly finds that “EPA is not an

‘Executive department’ within the meaning of section 301,” and that any

housekeeping authority would come from EPA’s organic statute. 2008 OLC Opinion

at 82. And, unlike the Final Rule, the EPA policy addressed in the 2008 OLC

Opinion had no effect outside of EPA and was not inconsistent with specific

statutory directives on the subject matter of the policy.

      98.     In addition, EPA cites decisions by the Second and Fourth Circuits

that “recognized that the EPA has the authority to issue regulations governing its

internal affairs and assumed that authority comes from section 301.” Id. (citing

EPA v. General Elec. Co., 197 F.3d 592, 595 (2d Cir. 1999); Boron Oil Co. v. Downie,

873 F.2d 67, 69 (4th Cir. 1989)).




                                          30
             Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 31 of 53




       99.      These decisions, however, are inapposite, because they did not address

the question of EPA’s authority to promulgate regulations, such as the Final Rule,

under the Federal Housekeeping Statute.

Effective Date of the Final Rule

       100.     EPA declared the Final Rule immediately effective upon publication in

the Federal Register on January 6, 2021. 86 Fed. Reg. at 472.

       101.     EPA asserts that the Final Rule governs internal Agency organization,

procedure, and practice, and therefore is exempt from the 30-day delayed-effective

date requirements of the APA. Id. (citing 5 U.S.C. §§ 553(d)(2)).

       102.     EPA also maintains that, even if the delayed-effective date

requirements applied to the Final Rule, there would be “good cause” for making the

Final Rule immediately effective “because immediate implementation of the rule . . .

is crucial for ensuring confidence in EPA decision-making.” Id. (citing 5 U.S.C.

§ 553(d)(3)).

       103.     Yet EPA did not explain why immediate implementation is crucial. To

the contrary, EPA admitted that the Agency still needs to issue implementation

guidelines to execute the Final Rule consistently across programs, including a

process for designating key studies as pivotal science, documenting the availability

of dose-response data, and requesting an Administrator’s exemption.

       104.     “Good cause” exceptions are appropriate only in limited circumstances,

such as emergency rulemakings and cases of impracticability. See, e.g., Reeves v.

Simon, 507 F.2d 455, 457 (Temp. Emer. Ct. App. 1974) (finding good cause to



                                            31
          Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 32 of 53




dispense with thirty-day publication requirement because of a national gasoline

shortage emergency); Riverbend Farms, Inc. v. Madigan, 958 F.2d 1479, 1486 (9th

Cir. 1992) (finding good cause to make a final rule immediately effective because the

record showed that it was impossible for the Secretary of Agriculture to estimate

orange volume restrictions more than thirty days in advance). Any “good cause”

exceptions under the APA must be “narrowly construed and only reluctantly

countenanced.” New Jersey v. EPA, 626 F.2d 1038, 1045 (D.C. Cir. 1980).

                           HARM TO THE PLAINTIFFS

      105.   Contrary to EPA’s assertion, the Final Rule will have substantial

direct effects on the Plaintiffs. Specifically, the Final Rule harms the Plaintiffs’

substantive, proprietary, and informational interests. An order from this Court

vacating the Final Rule would preclude EPA from arbitrarily and unlawfully giving

less weight to relevant and probative scientific studies, models, or other information

in its regulatory decision-making and development of scientific information,

therefore preventing these harms to the Plaintiffs.

The Final Rule Injures the Plaintiffs’ Substantive Interests in the Health
and Safety of Our Residents and Our Natural Resources

      106.   The Final Rule will harm the Plaintiffs’ substantive interests in

protecting the health and safety of our residents and our natural resources because

it will weaken the body of scientific information relied upon by the Agency in its

regulatory decision-making.

      107.   For decades, EPA has relied on dose-response data gathered in

epidemiological studies to set quantitative limits and tolerances sufficient to protect


                                           32
          Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 33 of 53




public health and the environment. These underlying data necessarily include

personally identifiable information that cannot be disclosed under law and medical

ethics. For instance, as discussed above, the Six Cities Study was instrumental in

establishing the first NAAQS for PM2.5, a dangerous air pollutant linked to

respiratory conditions and premature death.

      108.   The Final Rule, however, directs EPA to give less weight to critical

studies like the Six Cities Study, likely resulting in less protective NAAQS for

pollutants like PM2.5 and ozone. Because of weakened NAAQS, the Plaintiffs’

residents will be subject to greater air pollution that will cause or exacerbate public

health harms, such as respiratory conditions like asthma in children and adults,

cardiovascular disease, diabetes, and cancer, resulting in premature deaths.

      109.   The Final Rule will also result in environmental harms. As the

Supreme Court has recognized, State Plaintiffs are entitled to “special solicitude” in

seeking to remedy environmental harms. Massachusetts v. EPA, 549 U.S. 497 519–

22 (2007). State Plaintiffs have a concrete interest in preventing harm to their

natural resources, including their state-owned and state-regulated water and air, as

a result of regulations promulgated with less than the best available science.

      110.   For instance, regulations promulgated by EPA under the CWA and the

CAA impact water and air quality in the States. Unlawful regulations, based on

arbitrarily restricted science due to implementation of the Final Rule, could lead to

harmful levels of pollutants in the air and water of the States.




                                          33
          Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 34 of 53




      111.   Weakened federal regulations will be especially harmful because many

Plaintiffs’ environmental and public health laws and regulations explicitly adopt

substantive standards set by EPA or require an express justification for any

deviation. For example, Pennsylvania’s Department of Environmental Protection

may not promulgate air quality control measures to implement NAAQS if the

control measures are more stringent than federal measures unless it demonstrates

that the higher standard is necessary to attain or maintain NAAQS, to satisfy

related CAA requirements, to prevent assessment or imposition of CAA sanctions,

or to comply with a final federal court decree. See Pa. Consol. Stat. § 4004.2.

Similarly, New Jersey’s Department of Environmental Protection must justify any

deviation from federal standards pursuant to N.J. Executive Order 27 (Whitman

1994). For these Plaintiffs, weakened federal standards resulting from the

application of the Final Rule will either weaken the standards applicable at the

State level or require the Plaintiffs to initiate proceedings to impose and justify the

imposition of different standards based on rigorous, comprehensive science, thus

imposing economic and administrative burdens on such Plaintiffs that would not be

imposed absent EPA’s action challenged here.

      112.   In addition, many federal laws explicitly preempt States from adopting

more stringent standards than EPA. For example, FIFRA prohibits a State from

imposing pesticide labeling or packaging requirements in addition to or different

from what EPA requires. 7 U.S.C. § 136v(b). This prohibition will prevent States

from implementing more stringent labeling requirements in response to weakened



                                          34
           Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 35 of 53




federal pesticide regulations. Plaintiff States will therefore be unable to adequately

warn their residents of the public health and environmental harms resulting from

pesticides.

        113.   Still more, many Plaintiffs have limited expertise to develop their own

standards to protect public health and the environment and rely on EPA’s

standards. For instance, States may have little toxicology or risk assessment

expertise and rely on EPA to promulgate appropriate quantitative limits and

exposure levels to protect the health and safety of their residents. Some cities rely

on EPA to set air quality standards due to a lack of resources and expertise.

        114.   Even for Plaintiffs that have the capacity to adopt and implement

more stringent regulatory standards than EPA, those Plaintiffs may still face

environmental and public health harms because other States may rely on EPA’s

weakened standards. For example, even if a State has cancelled the use of a

pesticide due to its human health or environmental effects, that State will not able

to prevent produce containing that pesticide residue from entering the State if EPA

has established a tolerance for the pesticide residue. As a result, despite their best

efforts, the Plaintiffs may not be able to fill the regulatory gaps created by the Final

Rule.

The Final Rule Injures the Plaintiffs’ Proprietary Interests

        115.   The Final Rule also harms the Plaintiffs in their proprietary capacity.

By undermining the quality of scientific studies, models, and other information used

by EPA in setting regulatory standards and limits to protect public health and the



                                           35
          Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 36 of 53




environment, the Final Rule will force the Plaintiffs to expend resources to conduct

their own research and implement more protective standards.

      116.   In addition, the Final Rule impairs the Plaintiffs’ proprietary interests

by increasing healthcare costs and requiring the Plaintiffs to expend more resources

to address public health disparities. For example, the New York State Department

of Environmental Conservation’s Office of Environmental Justice directs resources

to disproportionately impacted communities and enhances public participation

through grant opportunities, enforcement of environmental laws and programs, and

consultation with local industries. California’s Community Air Protection Program

(“CAPP”) helps to reduce exposure in communities most impacted by air pollution.

CAPP works with communities throughout California to measure and reduce

adverse health impacts from air pollution, including through targeted incentive

funding to deploy cleaner technologies in communities experiencing localized air

pollution. The Final Rule hinders these efforts by adopting changes that allow EPA

to avoid consideration of the impacts on public health and environmental justice, as

shown in epidemiological studies, in promulgating environmental regulations.

The Final Rule Injures Plaintiffs’ Informational Interests

      117.   Lastly, the Final Rule harms the Plaintiffs in their informational

capacity. Because many Plaintiffs lack the resources or expertise to conduct their

own scientific research, they rely on scientific reports and information published by

EPA to inform their own regulatory decision-making. Because of the Final Rule,

EPA’s published scientific resources will no longer be informed by the “latest,”



                                          36
           Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 37 of 53




“generally accepted,” and “best available” science. This scientifically deficient

information will stymie the efforts of the Plaintiffs to develop quantitative

standards and limits adequate to protect public health and the environment.

        118.   The Plaintiffs have suffered concrete substantive, proprietary, and

informational harms caused by EPA’s promulgation of the Final Rule. A judgment

from this Court vacating the entire Final Rule will redress these harms to the

Plaintiffs by requiring that EPA continue to utilize the best available science in

fulfilling its statutory duties. Therefore, the Plaintiffs have standing to bring this

action.

                          FIRST CLAIM FOR RELIEF
                   The Final Rule is Ultra Vires Agency Action

        119.   The Plaintiffs reallege and incorporate by reference the allegations set

forth in all preceding paragraphs.

        120.   The APA provides that this Court “shall” “hold unlawful and set aside”

agency action that is “in excess of statutory jurisdiction, authority, or limitations, or

short of statutory right.” 5 U.S.C. § 706(2)(C).

        121.   EPA cannot promulgate the Final Rule under the Federal

Housekeeping Statute because the statute, by its plain terms, grants no authority to

EPA. As EPA concedes, 5 U.S.C. § 101 provides an exclusive list of executive

departments covered by the Federal Housekeeping Statute—and EPA is not on that

list.

        122.   Even if EPA does have “housekeeping” authority under the Federal

Housekeeping Statute or from some other source, the Final Rule does not constitute


                                           37
           Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 38 of 53




a “housekeeping measure,” given its considerable substantive impact on EPA’s

regulatory decision-making. The Final Rule would alter substantive standards for

evaluating scientific research, undermining the integrity of the EPA’s regulatory

decision-making and inhibiting the Agency’s ability to protect public health and the

environment.

      123.   Finally, EPA cannot rely on the Federal Housekeeping Statute’s

general grant of authority to promulgate regulations or develop policies that are

inconsistent with the Agency’s specific statutory directives to use the “latest,”

“generally accepted,” and “best available” science as the foundation of the EPA’s

regulatory decision-making. See 42 U.S.C. § 7408(a)(2) (CWA); id. §§ 300g-

1(b)(1)(B)(ii)(II), 300g-1(b)(3)(A)(i) (SDWA); 33 U.S.C. § 1314(a)(1) (CWA); 15 U.S.C.

§§ 2625h, 2625k (TSCA); 42 U.S.C. § 11023(d)(2) (EPCRA); 7 U.S.C. § 136a(c)(5)(D)

(FIFRA).

      124.   No statute authorizes the Final Rule, and EPA lacks any inherent

authority to regulate absent a statutory basis.

      125.   Accordingly, the Final Rule is “in excess of statutory jurisdiction,

authority, or limitations, or short of statutory right.” The Final Rule should be held

unlawful and set aside under the APA, 5 U.S.C. § 706(2)(C).

                      SECOND CLAIM FOR RELIEF
       The Final Rule Conflicts with EPA’s Statutory Responsibilities

      126.   The Plaintiffs reallege and incorporate by reference the allegations set

forth in all preceding paragraphs.




                                          38
          Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 39 of 53




      127.   The APA provides that this Court “shall” “hold unlawful and set aside”

agency action that is “in excess of statutory jurisdiction, authority, or limitations, or

short of statutory right.” 5 U.S.C. § 706(2)(C).

      128.   As explained above, EPA administers numerous environmental

statutes that require use of the “latest,” “generally accepted,” and “best available”

science as the foundation of the Agency’s regulatory decision-making.

      129.   The Final Rule—which directs EPA to give less weight to scientific

information based on the availability of underlying dose-response data for

independent validation—conflicts with EPA’s legal responsibilities under those

substantive environmental statutes:

                 a. The Clean Air Act: In establishing air quality criteria under the

                    CAA, EPA must consider “all identifiable effects on public health

                    or welfare which may be expected from the presence of such

                    pollutant in the ambient air,” and “include information” on

                    defined factors, “to the extent practicable.” 42 U.S.C.

                    § 7408(a)(2). EPA cannot ensure that air quality criteria

                    “accurately reflect the latest scientific knowledge” if the Agency

                    weighs scientific studies, models, or other information based on

                    a criterion—the public availability of underlying data—that does

                    not reflect the scientific validity of the studies models or other

                    information. Moreover, EPA must set NAAQS at levels requisite

                    to protect public health with an adequate margin of safety,



                                           39
Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 40 of 53




        which requires EPA to weigh studies and information based on

        their scientific merit, not based on public availability of the

        underlying data. Id. § 7409(b). The Final Rule conflicts with

        these clear congressional mandates under the CAA.

     b. The Safe Drinking Water Act: Under the SDWA, EPA must rely

        “on the best available public health information” when deciding

        whether to regulate a drinking-water contaminant. In

        developing the National Primary Drinking Water Regulations,

        “to the degree that an Agency action is based on science, the

        [EPA] Administrator shall use the best available, peer-reviewed

        science and supporting studies conducted in accordance with

        sound and objective scientific practices.” Id. §§ 300g-

        1(b)(1)(B)(ii)(II), 300g-1(b)(3)(A)(i). EPA’s action to give less

        weight to relevant scientific information when regulating

        drinking water is unlawful under the SWDA.

     c. The Clean Water Act: The CWA directs EPA to establish water

        quality standards that “shall . . . protect the public health or

        welfare, enhance the quality of water and serve the purposes of

        [the CWA],” 33 U.S.C. § 1313(c)(2)(A), and establish water

        quality criteria that “accurately reflect[] the latest scientific

        knowledge” and the impacts of pollutants on public health and

        the environment, id. § 1314(a)(1). The Final Rule requires EPA



                               40
Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 41 of 53




        to give less weight to the “latest scientific knowledge” if such

        knowledge did not meet the Final Rule’s arbitrary transparency

        requirements, therefore conflicting with the CWA’s command.

        Accordingly, EPA’s Final Rule is unlawful under the CWA.

     d. The Toxic Substances Control Act: Numerous provisions of

        TSCA make clear that EPA may not prohibit the consideration

        of non-public data in regulatory decision-making. See 15 U.S.C.

        §§ 2625(h), 2625(k). Because it arbitrarily limits EPA’s

        consideration of relevant and probative scientific studies,

        models, and information in setting standards, the Final Rule is

        inconsistent with TSCA’s directives and is therefore unlawful.

     e. The Emergency Planning and Community Right-to-Know Act:

        EPCRA requires EPA to make determinations about whether to

        list new chemicals in the statute’s Toxic Release Inventory

        program “based on generally accepted scientific principles or

        laboratory tests, or appropriately designed and conducted

        epidemiological or other population studies, available to [EPA].”

        42 U.S.C. § 11023(d)(2). The Final Rule undermines this

        mandate to consider scientifically accepted toxicological studies,

        and therefore, the Final Rule is unlawful under EPCRA.

     f. The Federal Insecticide, Fungicide, and Rodenticide Act: Before

        registering or re-registering a pesticide under FIFRA, EPA must



                              41
          Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 42 of 53




                    determine that its use “will not generally cause unreasonable

                    adverse effects on the environment,” 7 U.S.C. § 136a(c)(5)(D).

                    The Final Rule is unlawful under FIFRA because it subverts

                    this statutory mandate by directing EPA to arbitrarily downplay

                    probative, peer-reviewed scientific studies on adverse

                    environmental effects of pesticides.

      130.   Because it conflicts with EPA’s duties under the statutes discussed

above, the Final Rule is “in excess of [EPA’s] statutory jurisdiction, authority, or

limitations, or short of statutory right,” 5 U.S.C. § 706(2)(C).

      131.   Nor is the Final Rule saved by EPA’s inclusion of an exemption

provision, Final Rule § 30.7, or its addition of a vague, catchall disclaimer provision

that the Final Rule will yield in the event of conflict with “statutes EPA

administers, or their implementing regulations.” Final Rule § 30.3(b).

      132.   As a result, the Final Rule should be held unlawful and vacated under

the APA, 5 U.S.C. § 706(2)(C).

                          THIRD CLAIM FOR RELIEF
                   The Final Rule Is Arbitrary and Capricious

      133.   Plaintiffs reallege and incorporate by reference the allegations set

forth in all preceding paragraphs.

      134.   The APA provides that this Court “shall” “hold unlawful and set aside”

agency action that is “arbitrary, capricious, [or] an abuse of discretion.” 5 U.S.C.

§ 706(2)(A). An agency action is arbitrary and capricious for purposes of the APA “if

the agency has relied on factors which Congress has not intended it to consider,


                                           42
          Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 43 of 53




entirely failed to consider an important aspect of the problem, offered an

explanation for its decision that runs counter to the evidence before the agency, or is

so implausible that it could not be ascribed to a difference in view or the product of

agency expertise.” State Farm, 463 U.S. at 43. EPA acted arbitrarily and

capriciously in promulgating the Final Rule in several respects:

      135.   First, EPA acted arbitrarily and capriciously by promulgating a Final

Rule that is inconsistent with well-established standards of scientific practice and

that fails to address criticisms from the nation’s science experts, including those

from SAB and NAS. The Final Rule’s arbitrary emphasis on data availability rather

than data accuracy will weaken—not enhance—the body of scientific evidence

available to the Agency. EPA’s explanation for the Final Rule runs counter to the

evidence before the Agency, and thus, the Final Rule is not the result of reasoned

decision-making nor can it be ascribed to Agency expertise.

      136.   Second, EPA acted arbitrarily and capriciously by failing to provide a

reasoned explanation of how or why EPA’s longstanding practices are inadequate,

or how the new procedures would enhance the scientific integrity of EPA’s

rulemaking. Deviating from well-established scientific review procedures, without a

reasoned, rational explanation of how the new procedures will enhance the integrity

of EPA’s regulatory decision-making, threatens both public health and the

environment and is unlawful under the APA.

      137.   Third, EPA acted arbitrarily and capriciously by investing the EPA

Administrator with vast discretion regarding the consideration of important



                                          43
          Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 44 of 53




scientific information without objective criteria to guide that discretion to ensure

that the Administrator’s decisions are not arbitrary. The Administrator’s ability to

include certain studies at his or her discretion compounds the extent to which EPA

could deviate from its science-based decision-making requirements of the

substantive statutes the Agency is charged with implementing. The added

requirement that the Agency document the Administrator’s exemption decisions

does not cure the unlawful grant of discretion. As a result, the Final Rule does not

constitute reasoned decision-making under the APA.

      138.   Fourth, EPA acted arbitrarily and capriciously in promulgating the

Final Rule because the Agency considered factors that Congress did not intend for it

to consider. No environmental statute allows EPA to give less weight to relevant,

probative science based on public availability of the underlying data, or to create a

time- and resource-intensive process inconsistent with well-accepted scientific

procedures. Rather, Congress directed EPA to promulgate regulations using the

“latest,” “generally accepted,” and “best available” science as the foundation of the

Agency’s regulatory actions in order to protect public health and the environment.

      139.   Fifth, EPA acted arbitrarily and capriciously by providing only vague

explanations for key aspects of the Final Rule. For example, EPA declined to

identify which stage of data would need to be available to allow for independent

validation. 86 Fed. Reg. at 479. EPA also failed to explain its logic regarding the

requirements for reanalysis. For instance, EPA states “that reanalysis studies are

most cost-effective when they are focused on studies of the greatest interest to the



                                          44
          Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 45 of 53




scientific community,” but the Agency does not provide any justification or support

for this contention. Id. at 480. EPA also indicated that it “may opt, at its discretion,

to incur the costs associated with making data available when it is in the public

interest to do so,” but the Agency gave no indication of what would constitute the

public interest. Id. at 488. Because many aspects of the Final Rule are vague or left

wholly unexplained, EPA failed to engage in reasoned decision-making or

adequately consider important aspects of the problem.

      140.   Sixth, EPA acted arbitrarily and capriciously by failing to consider

relevant Executive Orders and Office of Management and Budget memoranda,

further demonstrating the agency’s lack of reasoned decision-making:

                 a. Executive Order No. 13,132: The Final Rule violates Executive

                    Order No. 13,132, which requires agencies to have an

                    accountable process to ensure meaningful and timely input by

                    state and local officials in the development of regulatory policies

                    that have federalism implications. The Final Rule has

                    substantial federalism implications because state and local

                    communities are directly and significantly impacted by health-

                    and risk-based standards established by EPA.

                 b. Executive Order No. 12,866: The Final Rule violates Executive

                    Order No. 12,866, which provides that federal agencies should

                    promulgate only such regulations that are required by law, are

                    necessary to interpret the law, or are made necessary by



                                           45
Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 46 of 53




        compelling public need. EPA acted arbitrarily and capriciously

        because it established a Final Rule that is inconsistent with

        EPA’s longstanding policy and procedures for review of scientific

        studies for the sake of transparency of scientific data that is

        unlawful, unnecessary, and inconsistent with standard scientific

        practices, in contravention of Executive Order No. 12,866.

     c. OMB Memorandum M-05-03: The Final Rule violates OMB

        Memorandum M-05-03, Final Information Quality Bulletin for

        Peer Review, which establishes government-wide guidance to

        enhance the practice of peer review of government science

        documents, as it prevents and limits EPA’s reliance on peer-

        reviewed research unless the underlying data can be made

        available for public review.

     d. Executive Order No. 12,898: The Final Rule violates Executive

        Order No. 12,898, which requires agencies to identify and

        address the disproportionately high and adverse human health

        or environmental effects of their actions on environmental

        justice communities—minority populations or low-income

        communities—already overburdened by environmental harms.

        By shifting EPA’s regulatory decision-making from the best

        available peer-reviewed science to a system that restricts

        consideration of studies based on public availability of



                              46
          Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 47 of 53




                    underlying dose-response data, the Final Rule has significant,

                    impermissible environmental justice implications, as it limits

                    the use of relevant, probative studies when setting standards for

                    air pollution or other toxic exposure levels.

      141.    For these reasons, EPA’s Final Rule should be held arbitrary and

capricious, and be vacated under the APA, 5 U.S.C. § 706(2)(A).

                         FOURTH CLAIM FOR RELIEF
             EPA Illegally Declared the Rule Immediately Effective

      142.    Plaintiffs reallege and incorporate by reference the allegations set

forth in all preceding paragraphs.

      143.    EPA acted arbitrarily and capriciously and not in accordance with law

in declaring that the Final Rule is immediately effective upon publication. 86 Fed.

Reg. at 472–73.

      144.    Because the Final Rule is a substantive rule and not an interpretative

rule or statement of policy, EPA cannot exempt the Final Rule from the 30-day

delayed effective-date requirement under the APA. 5 U.S.C. § 553(d)(2).

      145.    In addition, EPA cannot rely on the “good cause” exception to the

thirty-day delayed effective-date requirement. 5 U.S.C. § 553(d)(3).

      146.    For these reasons, EPA’s declaration that the Final Rule is

immediately effective should be rejected as arbitrary and capricious and not in

accordance with law under the APA, 5 U.S.C. § 706(2)(A).

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs respectfully request that this Court enter


                                          47
            Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 48 of 53




judgment:

      A.       Declaring that the Final Rule is in excess of EPA’s statutory

jurisdiction, authority, or limitations; is not in accordance with law; and is arbitrary

and capricious;

      B.       Vacating the Final Rule;

      C.       Awarding Plaintiffs their reasonable fees, costs, and expenses,

including attorneys’ fees, pursuant to 28 U.S.C. § 2412; and

      D.      Granting such further relief as the Court deems just and proper.




Dated: January 19, 2021                 Respectfully submitted,

                                        FOR THE STATE OF NEW YORK

                                        LETITIA JAMES
                                        Attorney General

                                        /s/ Gavin G. McCabe1
                                        GAVIN G. McCABE
                                        Assistant Attorney General
                                        ASHLEY GREGOR
                                        Special Assistant Attorney General
                                        Environmental Protection Bureau
                                        28 Liberty Street, 19th Floor
                                        New York, NY 10005
                                        (212) 416-8479
                                        gavin.mccabe@ag.ny.gov




      1
        Counsel for the State of New York represents that the other parties listed in
the signature blocks on this document consent to this filing.
                                          48
        Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 49 of 53




FOR THE STATE OF NEW JERSEY            FOR THE STATE OF CONNECTICUT

GURBIR S. GREWAL                       WILLIAM TONG
Attorney General                       Attorney General

/s/ Lisa J. Morelli                    /s/ Jill Lacedonia
LISA J. MORELLI*                       JILL LACEDONIA
ELSPETH FAIMAN HANS                    Assistant Attorney General
Deputy Attorneys General               Office of the Attorney General
New Jersey Division of Law             165 Capitol Avenue
25 Market Street                       Hartford, CT 06106
Trenton, NJ 08625                      (860) 808-5250
(609) 376-2745                         Jill.Lacedonia@ct.gov
Lisa.Morelli@law.njoag.gov


FOR THE STATE OF CALIFORNIA            FOR THE STATE OF DELAWARE

XAVIER BECERRA                         KATHLEEN JENNINGS
Attorney General                       Attorney General

ROBERT W. BYRNE                        /s/ Christian Douglas Wright
EDWARD H. OCHOA                        CHRISTIAN DOUGLAS WRIGHT
Senior Assistant Attorneys General     Director, Impact Litigation
                                       VALERIE S. EDGE
/s/ David A. Zonana                    Deputy Attorney Generals
DAVID A. ZONANA                        Delaware Department of Justice
SARAH MORRISON                         102 W. Water Street
MYUNG J. PARK                          Dover, DE 19904
Supervising Deputy Attorneys General   (302) 257-3219
MEREDITH J. HANKINS                    Christian.Wright@delaware.gov
COREY M. MOFFAT
JONATHAN WIENER
Deputy Attorneys General
1515 Clay Street
Oakland, CA 94612
(510) 879-1248
David.Zonana@doj.ca.gov
        Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 50 of 53




FOR THE STATE OF ILLINOIS                   FOR THE STATE OF MAINE

KWAME RAOUL                                 AARON M. FREY
Attorney General                            Attorney General

/s/ Daniel I. Rottenberg                    /s/ Jonathan Bolton
DANIEL I. ROTTENBERG*                       JONATHAN BOLTON
Assistant Attorney General                  Assistant Attorney General
MATTHEW J. DUNN                             6 State House Station
Chief, Environmental                        Augusta, ME 04333
Enforcement/Asbestos Litigation Division    (207) 626-8551
Office of the Attorney General              Jonathan.Bolton@maine.gov
69 W. Washington Street, 18th Floor
Chicago, IL 60602
(312) 814-3816                              FOR THE STATE OF MARYLAND
DRottenberg@atg.state.il.us
                                            BRIAN E. FROSH
                                            Attorney General
FOR THE PEOPLE OF
THE STATE OF MICHIGAN                       /s/ Joshua M. Segal
                                            JOSHUA M. SEGAL*
DANA NESSEL                                 Special Assistant Attorney General
Attorney General                            Office of the Attorney General
                                            200 St. Paul Place
/s/ Gillian E. Wener                        Baltimore, MD 21202
GILLIAN E. WENER                            (410) 576-6446
Assistant Attorney General                  jsegal@oag.state.md.us
Michigan Department of Attorney
General
Environment, Natural Resources, &           FOR THE COMMONWEALTH
Agriculture Division                        OF MASSACHUSETTS
525 W. Ottawa Street
P.O. Box 30755                              MAURA HEALEY
Lansing, MI 48909                           Attorney General
(517) 335-7664
wenerg@michigan.gov                         /s/ Turner H. Smith
                                            TURNER H. SMITH*
                                            Assistant Attorney General
                                            Environmental Protection Division
                                            Office of Attorney General Maura Healey
                                            One Ashburton Place
                                            Boston, MA 02108
                                            (617) 963-2782
                                            turner.smith@mass.gov

                                           50
         Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 51 of 53




FOR THE STATE OF MINNESOTA              FOR THE STATE OF NORTH
                                        CAROLINA
KEITH ELLISON
Attorney General                        JOSHUA H. STEIN
                                        Attorney General
/s/ Leigh K. Currie                     DANIEL S. HIRSCHMAN
LEIGH K. CURRIE*                        Senior Deputy Attorney General
Special Assistant Attorney General
Minnesota Attorney General’s Office     /s/ Taylor H. Crabtree
445 Minnesota Street, Suite 900         TAYLOR H. CRABTREE*
Saint Paul, MN 55101                    Assistant Attorney General
(651) 757-1291                          North Carolina Department of Justice
leigh.currie@ag.state.mn.us             P.O. Box 629
                                        Raleigh, NY 27602
                                        (919) 716-6600
FOR THE STATE OF NEW MEXICO             tcrabtree@ncdoj.gov

HECTOR BALDERAS
Attorney General of New Mexico          FOR THE COMMONWEALTH
                                        OF PENNSYLVANIA
/s/ William Grantham
WILLIAM GRANTHAM*                       JOSH SHAPIRO
Assistant Attorney General              Attorney General
201 Third Street NW, Suite 300          MICHAEL J. FISCHER
Albuquerque, NM 87102                   Chief Deputy Attorney General
(505) 717-3520
wgrantham@nmag.gov                      /s/ Aimee D. Thomson
                                        AIMEE D. THOMSON
                                        Deputy Attorney General
FOR THE STATE OF OREGON                 ANN JOHNSTON
                                        Senior Deputy Attorney General
ELLEN F. ROSENBLUM                      Impact Litigation Section
Attorney General                        Pennsylvania Office of Attorney General
                                        1600 Arch Street, Suite 300
/s/ Steve Novick                        Philadelphia, PA 19103
STEVE NOVICK                            athomson@attorneygeneral.gov
Special Assistant Attorney General
Natural Resources Section
Oregon Department of Justice
1162 Court Street NE
Salem, OR 97301
(503) 947-4593
Paul.Garrahan@doj.state.or.us



                                      51
         Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 52 of 53




FOR THE STATE OF VERMONT                FOR THE STATE OF WASHINGTON

THOMAS J. DONOVAN, JR.                  ROBERT W. FERGUSON
Attorney General                        Attorney General

/s/ Jill S. Abrams                      /s/ Elizabeth Harris
JILL S. ABRAMS                          ELIZABETH HARRIS
NICHOLAS F. PERSAMPIERI                 Assistant Attorney General
Assistant Attorneys General             Washington Attorney General’s Office
Office of the Attorney General          Environmental Protection Division
109 State Street                        800 5th Avenue, Suite 2000 TB-14
Montpelier, VT 05609                    Seattle, WA 98104
(802) 828-3171                          (206) 233-3391
jill.abrams@vermont.gov                 Elizabeth.Harris@atg.wa.gov


FOR THE COUNTY OF KING,                 FOR THE STATE OF WISCONSIN
WASHINGTON
                                        JOSHUA L. KAUL
DANIEL T. SATTERBERG                    Attorney General
Prosecuting Attorney
                                        /s/ Bradley J. Motl
/s/Jennifer Stacy                       BRADLEY J. MOTL*
JENNIFER STACY*                         Assistant Attorney General
Senior Deputy Prosecuting Attorney      Wisconsin Department of Justice
King County Courthouse                  Post Office Box 7857
516 Third Avenue, W400                  Madison, WI 53707
Seattle, WA 98104                       (608) 267-0505
(206) 477-1167                          motlbj@doj.state.wi.us
Jennifer.Stacy@kingcounty.gov




                                      52
          Case 1:21-cv-00462 Document 1 Filed 01/19/21 Page 53 of 53




FOR THE CITY OF CHICAGO                       FOR THE CITY OF NEW YORK

CELIA MEZA                                    JAMES E. JOHNSON
Acting Corporation Counsel                    Corporation Counsel

/s/Bradley G. Wilson                          /s/ Hilary Meltzer
BRADLEY G. WILSON                             HILARY MELTZER
Assistant Corporation Counsel                 Chief, Environmental Law Division
BENNA RUTH SOLOMON                            SHIVA PRAKASH
Deputy Corporation Counsel                    Assistant Corporation Counsel
City of Chicago Department of Law             Environmental Law Division
2 N. LaSalle Street, Suite 580                New York City Law Department
Chicago, IL 60602                             100 Church Street
(312) 744-7764                                New York, NY 10007
Bradley.Wilson@cityofchicago.org              (212) 356-2319
                                              shprakas@law.nyc.gov

FOR THE CITY OF LOS ANGELES

MICHAEL N. FEUER
Los Angeles City Attorney

/s/ Michael J. Bostrom
MICHAEL J. BOSTROM*
Managing Assistant City Attorney
200 N. Spring Street, 14th Floor
Los Angeles, CA 90012
(213) 978-1867
michael.bostrom@lacity.org


*Pro Hac Vice applications to be submitted




                                             53
